Citation Nr: 0811410	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In his substantive 
appeal, the veteran requested a hearing before the Board.  He 
withdrew this request in March 2007.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.

3.  The veteran's service-connected disorders including 
cephalgia with conversion features, rated as 20 percent 
disabling, diabetes mellitus, rated as 20 percent disabling, 
peripheral neuropathy, left and right lower extremity, each 
rated as 10 percent disabling effective from July 2005, and 
prostatitis with left epididymitis and erectile dysfunction, 
each rated as 0 percent disabling, with a combined rating of 
40 percent prior to July 2005 and 50 percent as of July 2005.

4.  The percentage ratings for the veteran's service- 
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU; the disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment and there is no probative 
evidence of any unusual circumstances related to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in December 2004.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The veteran filed his claim in August 2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO should have notified the veteran of the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  This was accomplished in letters dated 
in March 2006, April 2006 and April 2007.  The case is being 
denied, and any failure to inform as to effective dates and 
disability ratings is thus moot.  Thus, any failure in the 
timing of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  
There has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007)).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The notice provided by the RO in December 2004 satisfies the 
criteria set forth by the Court in Vazquez-Flores.  
Specifically, the letter informed the veteran he must submit 
evidence that his disabilities must keep him from performing 
mental and/or physical tasks of work, and that he must meet 
certain disability percentage requirements.  He was informed 
that he could meet extraschedular requirements by 
demonstrating special circumstances.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

VA treatment records have been obtained.  The veteran's 
service treatment records and service personnel file have 
been considered.  He submitted a letter detailing his alleged 
stressors in February 2005.  In March 2005, the RO 
coordinator for requests to U.S. Armed Services Center for 
Unit Records Research (USASCURR), whose name has now changed 
to U.S. Army and Joint Services Records Research Center 
(JSRRC), reviewed the alleged stressors and determined that 
the veteran's stressors could not be verified or were not 
verifiable.  He explained that the veteran had not submitted 
sufficient information for the records custodian to conduct a 
search of records, with reference to USASCURR guidelines.  It 
was noted that all procedures to obtain verification of the 
referenced stressors had been correctly followed.  The letter 
explained that confirmation could not be obtained because the 
veteran did not give specific information that would permit 
documentation of the alleged stressors to be obtained.  A 
hearing was held at the RO in October 2005.  The allegations 
of the veteran remained the same, and the testimony was not 
verified by the service personnel records or the DD Form 20.  
The veteran has not provided additional information since 
this determination that would allow for a meaningful records 
search.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.


II. PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The veteran filed his claim seeking service connection for 
PTSD in August 2004.

The veteran served in Vietnam during the war from June 1967 
to June 1968.  The record contains diagnosis of PTSD, as 
reflected in VA medical center treatment records dated in 
2005, as well as in a January 2005 letter from a VA staff 
psychologist.  Other psychiatric diagnoses include dysthymic 
disorder, history of head injury and seizure disorder, and 
organic personality disorder.  The Board notes that in his 
testimony at the RO in October 2005, the veteran described 
his duties in Vietnam as those of grave registration and 
cleaning up the dead to send them home from 1966 to 1968.  He 
also described being hit in the head in 1967.  He reported 
the events occurred at Ty Lee, 23 miles north of Da Nang.  He 
reported he was in the 148th MASH unit from June 1967 to June 
1968.  He reported he remembered the name of one comrade who 
died, whose last name was McDonald, when shot by a fellow 
soldier after a dispute about his wife.  The veteran stated 
that he received the blow to the head with the M-14 at that 
time.  He also testified that he was hit with shrapnel in the 
stomach.  He stated this occurred in May 1968, and that he 
was sent to Japan for treatment and then to Walter Reed 
hospital.  He also noted that he shot a young girl of 11 or 
12 while in Vietnam.  However, the veteran's service 
personnel records and service treatment record do not confirm 
this incident or travel consistent with the alleged 
treatment.

Service treatment records reflect that he sought treatment 
for head pain caused by being hit in the head with an M-14 
rifle in November 1967 and again in November 1968.  They do 
not reflect that he sought treatment for or was noted to have 
PTSD.  In 1967, there was swelling and tenderness but no 
fracture on X-ray.  In 1968, neurologic examination was 
normal, and he received reassurance.  Psychosomatic post-
traumatic headaches were noted.  The service separation 
examination shows no psychiatric abnormality or complaints.

The veteran's service records, including DD Form 214, do not 
reflect on their face that he was engaged in combat in 
Vietnam.  He was a heavy vehicle operator in Vietnam, as 
reflected in his DD Form 214, but there is no award or 
decoration indicative of combat.  Medals listed in his 
personnel file do not reflect combat.  These include National 
Defense Service Medal, Vietnam Service Medal, Republic of 
Vietnam Campaign w/Device 60, Good Conduct Medal, One 
Overseas Service Bar, and Sharpshooter Badge M-14.  He has 
indicated, however; that his stressors involved grave 
registry and that he was involved in mortician type duties.  
He testified that he spent six weeks in mortician type school 
prior to going to Vietnam.  He stated that he had to scrub 
bodies and prepare them for burial.  He described graphically 
traumatic experiences related to this detail.  He identified 
his unit as the 148th MASH unit.  He alleges he shot a young 
girl.

Noting the current diagnosis of PTSD and the lack of evidence 
of combat, the critical issue is thus whether the veteran has 
verified stressors which support the diagnosis of PTSD.  The 
Board finds, for the reasons that follow, that they do not.

The record must contain service records or other credible 
evidence corroborating the stressor.  However, VA has been 
unable to verify the alleged stressors.  Service personnel 
records do not show he served on the grave detail or that he 
was a mortician.  The information provided by the veteran in 
his treatment records, testimony and in his communications 
with VA, described above, yielded no records sufficiently 
corroborating his story.  A search of archived military 
records could not be performed due to the lack of specificity 
with regard to any of the alleged incidents.  The records 
show that the veteran did not serve in a MASH unit or perform 
the duties described.  

The Board observes that the service personnel records do not 
serve as a source of verification for the veteran's alleged 
stressors.  The stressors on which the diagnoses for PTSD are 
based do not include getting hit on the head with an M-14.    
A stressor listed in August 2005 PTSD treatment records is 
that the veteran shot a girl in Vietnam while in the 148th 
MASH Unit.  This has not been verified.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified stressor to 
support the veteran's diagnosis of PTSD.  The actual 
diagnosis of PTSD for VA purposes requires a stressor, and 
that is lacking.  

Although the veteran has been found to have PTSD, stressors 
are not verified, despite attempts to obtain sufficient 
evidence to verify them, and the assessments of PTSD have 
been based upon the veteran's descriptions.  In the absence 
of any verified stressor, the veteran fails to satisfy a 
critical element of a claim for PTSD and his claim for 
service connection fails.  See 38 C.F.R. § 3.304(f); Cohen, 
10 Vet. App. at 137.

The veteran has indicated his belief that he was definitely 
in stressful situations in the Vietnam.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

III.  TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2007).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

As noted, service connection is in effect for cephalgia with 
conversion features, rated as 20 percent disabling, diabetes 
mellitus, rated as 20 percent disabling, peripheral 
neuropathy, left and right lower extremity, each rated as 10 
percent disabling effective from July 2005, and prostatitis 
with left epididymitis and erectile dysfunction, each rated 
as 0 percent disabling, with a combined rating of 40 percent 
prior to July 2005 and 50 percent as of July 2005.  The TDIU 
claim was filed in February 2005.  The veteran reported he 
last worked in January 2005 as a water treatment operator, 
where he had worked since 1975.  

As to peripheral neuropathy of the lower extremities, a 
January 2006 VA examination reflects reduced sensation 
without muscle paralysis.  He had resultant limited walking 
and standing.  His other disabilities reportedly included 
chronic obstructive pulmonary disease (COPD) and sleep apnea, 
as well as moderate obesity.  His wife reportedly helped him 
with dressing and bathing.  

VA treatment records dated in 2004 and 2005 show treatment 
for skin rash, diabetes, onychomycosis, smoking cessation, 
progressive aphasia, hypertension, seizure disorder, COPD and 
reported PTSD.  He reported in psychiatric treatment records 
dated in August 2004 that he had become more irritable at his 
job, and that it was hard for him to be in the work 
environment.  He was afraid that due to his anger he may put 
the wrong amount of chemicals in the sewer plant, harming 
others.  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unable to obtain or retain substantially gainfully employment 
as a result of any or ally of his service-connected 
disabilities.  His combined service-connected disability 
rating is 40 percent prior to July 2005 and 50 percent.  No 
competent professional has rendered an opinion that the 
veteran was unemployable due to his service-connected 
disabilities.  There is no probative evidence of any unusual 
circumstances related to this disability as to warrant 
referral for extraschedular consideration.  There is no 
credible or persuasive evidence that the veteran is totally 
unemployable as a result of his service-connected 
disabilities.  

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a total rating 
under 4.16(b) and may only refer the claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
As noted above, the Board finds that there is no basis for 
referral of the veteran's case for extraschedular 
consideration.  Therefore, entitlement to TDIU must be 
denied.  The preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


